Name: Commission Delegated Regulation (EU) 2017/1475 of 26 January 2017 on the classification of frost resistance performance for clay tiles under EN 1304 pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: construction and town planning;  technology and technical regulations;  consumption;  marketing;  building and public works
 Date Published: nan

 17.8.2017 EN Official Journal of the European Union L 211/1 COMMISSION DELEGATED REGULATION (EU) 2017/1475 of 26 January 2017 on the classification of frost resistance performance for clay tiles under EN 1304 pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(1) thereof, Whereas: (1) Where the Commission has not established classes of performance in relation to the essential characteristics of construction products, according to Article 27(2) of Regulation (EU) No 305/2011 they may be established by the European standardisation bodies, but only on the basis of a revised mandate. (2) The European product standard EN 1304 on clay roofing tiles and fittings is a standard that has been harmonised under Council Directive 89/106/EEC (2) since 2005. (3) A new classification of the frost resistance performance for clay tiles under EN 1304, when intended for external use, has been included within the new version of that standard. This classification is based on a gradual development of harmonised assessment methods and thus represents a step forward for the consolidation of the internal market for the products in question. (4) For that new classification, a revised mandate has not been issued. (5) A new classification system to be used for products covered by EN 1304, when intended for external use should therefore be established, HAS ADOPTED THIS REGULATION: Article 1 The performance of clay tiles intended for external use, in relation to their essential characteristic frost resistance, shall be classified in accordance with the classification system set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (OJ L 40, 11.2.1989, p. 12). ANNEX For products covered by standard EN 1304 Clay roofing tiles and fittings  Product definitions and specifications and intended for external use, a new classification in relation to their essential characteristic frost resistance is established as follows: Class 1 (150 cycles): minimum 150 cycles. If after 150 cycles none of the tiles shows any of the damage described as unacceptable according to EN 539-2:2013, Table 1. Class 2 (90 cycles): 90  149 cycles. If after 90 cycles none of the tiles shows any of the damage described as unacceptable according to EN 539-2:2013, Table 1. Class 3 (30 cycles): 30  89 cycles. If after 30 cycles none of the tiles shows any of the damage described as unacceptable according to EN 539-2:2013, Table 1.